Mr. Justice Figueeas
delivered the opinion of the court:
This cause was' initiated upon a sworn complaint filed in the Municipal Court of Humacao, and then went on appeal to the district court.
*202Elias Quiñones was convicted by the latter of “simple assault and battery.” He had a just and impartial trial, and after the evidence had been heard he was found guilty, being sentenced to pay a fine of $35 and the costs. '
An appeal was also taken from this judgment.
No bill of exceptions or statement of facts has been submitted and the cause is before this Supreme Court without counsel for the defendant.
The fiscal asked for the affirmation of the judgment appealed from.
After a careful examination of the record, we do not find that the District Court of Humacao has committed any error, and we are certain of the fact that the sole purpose of the appeal was to delay the execution of the judgment, and there-' fore nothing is to be done but to affirm it in every respect, with the costs against the appellant, Elias Quinones.

Affirmed.

Chief Justice Quiñones and Justices Hernández, MacLeary and Wolf concurred.